IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                           )
                                             )
       v.                                    )            ID No. 2101005153
                                             )
NIGEL RANSOME,                               )
                                             )
       Defendant.                            )



                          Date Submitted: October 7, 2022
                         Date Decided:   November 22, 2022


                                          ORDER

       Upon consideration of Defendant’s “Motion for Modification and/or

Reduction” (“Motion”), Superior Court Criminal Rule 35(b), statutory and

decisional law, and the record in this case, IT APPEARS THAT:

       (1)    On April 6, 2022, Defendant pled guilty to Carrying a Concealed

Deadly Weapon (“CCDW”) and Burglary Second Degree.1 The State moved to have

Defendant declared a habitual offender under 11 Del. C. § 4214(d) on July 29, 2022.2

The Court granted the motion,3 and by Order dated August 5, 2022,4 effective



1
  D.I. 14.
2
  D.I. 16.
3
  D.I. 17. The State’s motion was supported by proof of Defendant’s two prior Title 11 felony
convictions, which qualified Defendant for habitual offender status under 11 Del. C. § 4214(d).
D.I. 16.
4
  D.I. 16.
January 12, 2021, Defendant was sentenced as follows: as to CCDW, 8 years at

Level V;5 and as to Burglary Second Degree, 8 years at Level V, suspended after 18

months for 1 year at Level III.6 Because the Court declared Defendant a habitual

offender, Defendant’s CCDW sentence for 8 years at Level V unsuspended is

mandatory pursuant to 11 Del. C. § 4214(d).7

       (2)    In the instant Motion, Defendant asks the Court to suspend 3 years of

his 8-year sentence on the CCDW charge.8 In support of this request, Defendant

cites his obligations as a sole provider for his family, his rehabilitation efforts, his

pending employment upon release, and his expressions of remorse.9

       (3)    Superior Court Criminal Rule 35(b) governs motions for modification

of sentence. “Under Rule 35(b), a motion for sentence modification must be filed

within ninety days of sentencing, absent a showing of ‘extraordinary

circumstances.’”10 Rule 35(b) also mandates that “[t]he [C]ourt will not consider




5
  Id.
6
  Id. Defendant was also sentenced to pay restitution in the amount of $7424.91 to the victim.
7
  11 Del. C. § 4214(d); 11 Del. C. § 1442; 11 Del. C. § 4205(b)(4).
8
  D.I. 20.
9
  Id.
10
   Croll v. State, 2020 WL 1909193, at *1 (Del. Apr. 17, 2020) (TABLE) (affirming the Superior
Court’s denial of a motion for modification of sentence where the motion was repetitive and filed
beyond the 90-day limit).
                                               2
repetitive requests for reduction of sentence.”11 The bar to repetitive motions has no

exception.12

       (4)     This is Defendant’s first Rule 35(b) motion, and it was filed within 90

days13 of the imposition of sentence, therefore, his motion is not procedurally barred

under Rule 35(b). Rule 35 does not, however, give the Court authority to reduce or

suspend the mandatory portion of a substantive statutory minimum sentence.14

Pursuant to, 11 Del. C. § 4214(e), a sentence imposed under the section “shall be

served in its entirety at full custodial Level V institutional setting” and shall not be

suspended by the Court.15

       (5)     The Court sentenced Defendant as a habitual offender to the minimum

mandatory required by statute on the CCDW charge. The Court has no authority to

change or modify the mandatory portion of Defendant’s sentence under either Rule

35(b) or § 4214. Accordingly, Defendant’s 8-year Level V sentence for CCDW is

mandatory, and therefore, the Court cannot reduce or modify these sentences.




11
   Super. Ct. Crim. R. 35(b) (emphasis added).
12
   See Culp, 152 A.3d 141, 144 (Del. 2016); State v. Redden, 111 A.3d 602, 608–09 (Del. Super.
2015).
13
   Defendant filed the instant motion exactly 90 days after sentencing. Super. Ct. Civ. R. 6.
14
   State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008).
15
   11 Del. C. § 4214(e)
                                              3
      NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Modification of Sentence is DENIED.




                                                 /s/ Jan R. Jurden
                                           Jan R. Jurden, President Judge


Original to Prothonotary

cc:   Nigel Ransome (SBI # 00944474)
      Jillian Schroeder, DAG




                                       4